FILED
                           NOT FOR PUBLICATION
                                                                           APR 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


SCOTTRADE, INC.,                                 No.     15-35355

              Plaintiff,                         D.C. No. 1:11-cv-00003-SPW

 and
                                                 MEMORANDUM*
KRISTINE DAVENPORT,

              Defendant-cross-defendant-
              Appellant,

 v.

PATRICIA FALLER; ARNOLD
FALLER; SHANE M. LEFEBER,

              Defendants-cross-claimants-
              Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                             Submitted April 6, 2017**
                               Seattle, Washington

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2


Before:      KOZINSKI and W. FLETCHER, Circuit Judges, and BLOCK,***
             District Judge.

      1. We previously remanded this case to the district court for it to determine

only the amount of attorneys’ fees and costs to be awarded to LeFeber and the

Fallers. Under the rule of mandate, the district court lacked authority to consider

Davenport’s other arguments. See United States v. Thrasher, 483 F.3d 977,

981–82 (9th Cir. 2007). Davenport repeats these other arguments to us, but we

have already decided these issues. Our prior rulings constitute the law of the case.

Id.; Gould v. Mut. Life Ins. Co. of N.Y., 790 F.2d 769, 774–75 (9th Cir. 1986).

We consider only Davenport’s arguments about the reasonableness of the fees and

costs awards.

      “The party opposing the fee application has a burden of rebuttal that requires

submission of evidence to the district court challenging the accuracy and

reasonableness of the hours charged or the facts asserted by the prevailing party in

its submitted affidavits.” Gates v. Deukmejian, 987 F.2d 1392, 1397–98 (9th Cir.

1993) (citations omitted). The parties seeking fees and costs supported their

requests with experts, affidavits and detailed timekeeping reports. Davenport


      ***
             The Honorable Frederic Block, United States Senior District Judge for
the Eastern District of New York, sitting by designation.
                                                                                  page 3
failed to show the rates were unreasonable, the tasks performed were duplicative or

excessive, or the district court otherwise abused its discretion. Therefore, we

affirm the district court’s fees and costs awards.


      2. Davenport’s appeal is not frivolous because she challenged the

reasonableness of the attorneys’ fees awards. Therefore, LeFeber’s Federal Rule of

Appellate Procedure 38 motion (dkt. no. 13) is DENIED.


      AFFIRMED.